          Case 1:18-cv-11386-VSB Document 115 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  10/14/2020
SPECTRUM DYNAMICS MEDICAL                                 :
LIMITED,                                                  :
                                                          :
                                        Plaintiff,        :              18-cv-11386 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
GENERAL ELECTRIC COMPANY, GE                              :
HEALTHCARE, INC., GE MEDICAL                              :
SYSTEMS ISRAEL LTD., JEAN-PAUL                            :
BOUHNIK, SERGIO STEINFELD, ARIE                           :
ESCHO, NATHAN HERMONY, and                                :
YARON HEFETZ,                                             :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ Proposed Case Management Plan and Scheduling Order

(Doc. 114). Accordingly, it is hereby:

        ORDERED that the Court will hold a telephonic status conference in the above-captioned

case on October 20, 2020 at 12:00 PM. Counsel for the parties should be prepared to discuss

why they need this much time to complete discovery and whether they can shorten the discovery

period. The call-in number for the conference is 888-363-4749 and access code is 2682448.


SO ORDERED.

Dated: October 14, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
